DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner notes: currently, NO limitation invokes interpretation under § 112(f).

Claim Objections
Claim(s) 3-5 is/are objected to because of the following informalities. Appropriate correction is required:  
In claim(s) 3-4, the phrase ‘at least one among’ should be amended to recite ‘at least one of 
In claim(s) 5, the term ‘an axis of the coil’ should be amended to recite ‘the 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-7 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The term “substantially” in claim(s) 6-7 and 19 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More particularly, it is not clear what numerical tolerance is encompassed by a ‘substantially’ constant diameter value.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 20130190560 A1) in view of Uemichi (US 20160367231 A1).
Examiner notes: for brevity, economy, and clarity of reading, select of the claims are addressed jointly herein when instances of limitations with verbatim or near-verbatim similarity are recited in the body of otherwise differently numbered claims.

For claim 1, Kaneko teaches A sheath [1] comprising:
a coil of wire [10], the coil having an interior that defines a lumen; [lumen of X1] 
a distal anchor [14] secured to the coil near a distal end of the coil and having a barb [outer corner of 14 furthest from 14A and nearest/upon surface 11] that extends away from an axis of the coil; [distalmost of 14 constitute(s), under BRI, a form of a distal ‘anchor’ forming a ‘barb’ (i.e., a corner of 14)]  
a proximal anchor secured to the coil near a proximal end of the coil and having a barb that extends away from the axis of the coil; [proximal-most of 14 with outer corner of 14 (i.e., corner nearest/upon surface 11)] 
wherein, in a first plane that includes the axis of the coil, an angle between a distal direction of the axis and a distal surface of the barb of the distal anchor is not more than ninety degrees, [see annotated Fig. below with angle emphasized in bold, corners of 14 are angled away from 14A such that with respect to a center axis of each turn of wire 10, corners of 14 have an angle not more than 90°] 
and wherein, in a second plane that includes the axis of the coil, an angle between a proximal direction of the axis and a proximal surface of the barb of the proximal anchor is not more than ninety degrees. [see above — for distal and proximal-most of 10, each has corners of 14 at angle of not more than 90°]
`
    PNG
    media_image1.png
    250
    519
    media_image1.png
    Greyscale


Kaneko fails to teach a polymer heat-shrink sleeve shrunken onto the coil. 
Uemichi teaches a sheath [7] having a coil [71-72] and a polymer heat-shrink sleeve [74] coaxial with the coil [Fig. 3], circumferentially enclosed and shrunken onto the coil over a length of the coil [Fig. 3 in ¶56]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the coil of Kaneko to apply the heat-shrink sleeve over of Uemichi over its length (i.e., from proximal to distal anchors and barbs thereof) in order to prevent deformation of the coil and reduce the risk of an operating instrument in the central lumen separating the coil during a bend. As motivated by Uemichi ¶100. 

For claim(s) 2, the motivated combination of Kaneko and Uemichi teaches a distal end of the sleeve is closer to a distal end of the sheath than the barb of the distal anchor is, [overhang of 74 nearest 71a in Uemichi as applied to Fig. 1 of Kaneko] and wherein a proximal end of the sleeve is closer to a proximal end of the sheath than the barb of the proximal anchor is. [overhang of 74 nearest 71a in Uemichi for the proximal end of wires 10 in Kaneko; see also portion 74 of Uemichi covering between each turn of coil 71-72 and thus ‘closer’ to a final end than a corner 14 of Kaneko would be]. As motivated in claim(s) 1.

For claim 3, Kaneko teaches The sheath according to claim 1, wherein, for at least one among the distal anchor and the proximal anchor, the distal surface of the barb extends at least thirty degrees around a circumference of the coil. [14 extends around the entirety of the wound coil as in Fig. 3C] 

For claim 4, Kaneko teaches The sheath according to claim 1, wherein, for at least one among the distal anchor and the proximal anchor, the distal surface of the barb encircles the coil. [Fig. 3C] 

For claim(s) 5 and 18, the motivated combination of Kaneko and Uemichi teaches the distal anchor has a second barb that extends away from an axis of the coil, and wherein the sleeve extends over the second barb of the distal anchor. [any distal two of 10 can form then a second barb (i.e., two sets of 14) encompassed by the sleeve of Uemichi]. As motivated in claim(s) 1 and 17.

For claim(s) 6 and 19, the motivated combination of Kaneko and Uemichi teaches an outer diameter of the coil is substantially constant over the length from the distal anchor to the proximal anchor, [in Kaneko, each of 10 is a constant thickness — when compressed as on bottom row in Figs. 6-7, the coil is wholly constant in diameter] 
and wherein an inner diameter of the sleeve, in at least one plane that is orthogonal to the axis of the coil and intersects the distal anchor, is less than the outer diameter of the coil. [in Uemichi, overhang of 74 at 71a means an inner diameter of 74 is less than an outermost diameter of 71-71a]. As motivated in claim(s) 1 and 17. 

For claim 7, Kaneko teaches The sheath according to claim 1, wherein an outer diameter of the coil is substantially constant over the length from the distal anchor to the proximal anchor, [Figs. 6-7]
and wherein an outer diameter of the distal anchor, in at least one plane that is orthogonal to the axis of the coil, is less than the outer diameter of the coil. [asymmetrical construction of Figs. 9-10 which means an outermost corner of 34 is smaller in diameter than main body 32]

For claim(s) 8 and 20, Kaneko teaches a part of the distal anchor that is circumferentially enclosed by the sleeve has an outer diameter that is not greater than an outer diameter of the coil. [Figs. 6-7 with ‘lower’ turns of wire 10 shown without ‘offset’ such that they have a consistent diameter when nested].

For claim 9, Kaneko teaches The sheath according to claim 1, wherein the distal anchor includes an atraumatic tip. [13]

For claim 10, Kaneko teaches The sheath according to claim 1, wherein the distal anchor forms a distal end of the sheath. [distalmost of 10 having 14 as in Fig. 1]

For claim 17, Kaneko teaches A method of forming a sheath, the method comprising:
securing a distal anchor [14] near a distal end of a coil of wire [10], the coil having an interior that defines a lumen, the distal anchor having a barb [corner of 14[ that extends away from an axis of the coil; [Figs. 1-11] 
securing a proximal anchor near a proximal end of the coil, the proximal anchor having a barb that extends away from the axis of the coil; [proximal one of 10 with 14 forming barb(s)] 
and wherein, in a first plane that includes the axis of the coil, an angle between a distal direction of the axis and a distal surface of the barb of the distal anchor is not more than ninety degrees, [see annotated Fig. below with angle emphasized in bold, corners of 14 are angled away from 14A such that with respect to a center axis of each turn of wire 10, corners of 14 have an angle not more than 90°]
and wherein, in a second plane that includes the axis of the coil, an angle between a proximal direction of the axis and a proximal surface of the barb of the proximal anchor is not more than ninety degrees. [see above — for distal and proximal-most of 10, each has corners of 14 at angle of not more than 90°]


    PNG
    media_image1.png
    250
    519
    media_image1.png
    Greyscale


Kaneko fails to teach applying a heat shrink polymer sleeve on the coil of the sheath.  Uemichi teaches a heat shrink sleeve for a coil as detailed for claim(s) 1 (citations not repeated here for economy, brevity, and clarity).  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the coil of Kaneko to apply the heat-shrink sleeve over of Uemichi over its length (i.e., from proximal to distal anchors and barbs thereof) in order to prevent deformation of the coil and reduce the risk of an operating instrument in the central lumen separating the coil during a bend. As motivated by Uemichi ¶100. 

For claim(s) 21, Kaneko fails to teach deploying a needle within the sheath.  However, Kaneko does teach the device being used to break through a stenosis.  Uemichi teaches a needle deployed within a sheath [Fig. 3].  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the method of Kaneko to deploy the needle of Uemichi into the sheath of Kaneko in order to aid in breaking through a calcification or stenosis.  As motivated by Kaneko ¶85. 
Kaneko and Uemichi are silent regarding the length of the needle and sheath being at least one meter.  However, the specification of this application establishes such a feature as admitted prior art and is thus obvious — see claim(s) 16 below. 

	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Uemichi and Palmer (US 6027522 A).
For claim(s) 11, Kaneko in view Uemichi is silent regarding a fluoropolymer.  
However, Palmer teaches a heat-shrunk sleeve for a coil being formed of PTFE. [col. 4 ll. 35-45]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to make the heat-shrunk sleeve of Uemichi as applied to the sheath of Kaneko to be formed of PTFE as taught by Palmer in order to protect, strengthen, and aid in navigation of the coil of Kaneko in view of Uemichi. As motivated by Palmer col. 4 ll. 35-45.

Claim(s) 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemichi in view of Kaneko.
For claim 12, Uemichi teaches A biopsy needle device [abstract], the device including:
a sheath [7] comprising:
a coil of wire [71-72], the coil having an interior that defines a lumen; [Fig. 3]
and a polymer heat-shrink sleeve [74] that is coaxial with the coil, circumferentially encloses and is shrunken onto the coil [Fig. 3] 
and a needle [3] moveably disposed within the lumen, [Fig. 3].

For claim(s) 12, Uemichi fails to teach distal and proximal anchors having barbs with the heat shrink sleeve extending over the barbs of the anchors.  
Kaneko teaches a coil sheath having anchors with barbs as substantially detailed for claim(s) 1 which is repeated verbatim or near-verbatim in claim(s) 12 (citations not repeated here for economy, brevity, and clarity).  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the sheath and coil of Uemichi to incorporate the anchors and barbs of Kaneko (i.e., to form the proximal and distal coil segments past 73 of Uemichi as the coils of Kaneko) in order to strengthen the sheath and permit buckling resistance of the coils. As motivated by Kaneko ¶85. 

For claim 14, Uemichi teaches The biopsy needle device according to claim 12, wherein the device comprises a stylet [27] moveably disposed within the needle. 

For claim 15, Uemichi teaches The biopsy needle device according to claim 12, wherein the needle comprises a distal portion made of an alloy principally comprising nickel and titanium and a proximal portion made of a stainless steel alloy. [optional materials for needle including steel and nickel-titanium in ¶45]

For claim(s) 16, Uemichi fails to teach the length of the device is at least one meter.  However, this application’s specification ¶39 establishes that such a length is ‘typical’ for endoscope usage and thus ¶39 constitutes an admission of prior art.  Accordingly, it would have been obvious to one of ordinary skill at the time the invention was filed to make the device of Kaneko to be at least one meter in length for use in a typical endoscope application. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemichi in view of Kaneko and Baillargeon (US 20190022333 A1).
For claim(s) 13, Uemichi fails to teach the needle having echogenic surface features.  
Baillargeon teaches a biopsy needle having echogenic surface features [¶25]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the surface of the needle of Uemichi to incorporate the echogenic features of Baillargeon (i.e., to put said features on the needle of Uemichi) in order to aid in needle visibility and navigation during use.  As motivated by Baillargeon ¶25 and Uemichi ¶¶29-30. 

In consideration of Examiner’s interpretation and citation for claim(s) 15, and in earnest and good faith advancement of prosecution, claim(s) 15 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Uemichi in view of Kaneko and Mamiya (US 20170086802 A1). 

If (arguendo) ¶45 of Uemichi does not teach a combination of alloys (i.e., exclusive ‘or’ and not inclusive ‘or’), then: 
Mamiya teaches a biopsy needle specifically comprising a distal portion of nickel-titanium and a proximal portion of stainless steel. [¶50]
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the biopsy needle of Uemichi to incorporate the material composition of Mamiya (distally nickel-titanium and proximally stainless steel) in order to ensure both strength and flexibility of the needle. As motivated by Mamiya ¶¶49-50.  

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791